Citation Nr: 0032892	
Decision Date: 12/18/00    Archive Date: 12/28/00

DOCKET NO.  99-00 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased disability rating for post-
traumatic stress disorder (PTSD), currently evaluated as 50 
percent disabling.

2.  Entitlement to an increased disability rating for 
lumbosacral strain, currently evaluated as 20 percent 
disabling.

3.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability due to service-
connected disorders (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Siegel, Counsel



REMAND

The veteran served on active duty from November 1967 to 
December 1969.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in February 1998, in which 
the Atlanta, Georgia, Regional Office (RO) of the Department 
of Veterans Affairs (VA) denied entitlement to TDIU 
compensation, and from a December 1998 rating decision in 
which the 50 percent and 20 percent ratings in effect for 
PTSD and lumbosacral strain, respectively, were confirmed and 
continued by the RO.

In VA Form 9s dated in December 1998 and February 1999, the 
veteran appeared to raise the issues of entitlement to 
service connection for herniation, L5-S1; depression; 
schizophrenia; skin rashes; degenerative joint disease; and 
degenerative disc disease.  These matters, many of which have 
previously been considered by VA, have not been developed for 
appellate review, and are not before the Board at this time.  
They are accordingly referred to the RO for action as 
appropriate.

In response to the veteran's request, a personal hearing 
before a Veterans Law Judge, sitting in Washington, D.C., was 
scheduled for June 6, 2000.  The veteran was notified of that 
date, but failed to report for his scheduled hearing without 
furnishing good cause therefor.  He thereafter moved that his 
hearing be rescheduled, alleging that he had been discharged 
from hospital on May 25, 2000.  The undersigned Veterans Law 
Judge, by means of a letter dated September 26, 2000, advised 
him and his representative that his motion, dated August 12, 
2000, and received at the Board on August 18, 2000, did not 
demonstrate the "good cause" that must be shown in order for 
the Board to schedule a new hearing date, and that his motion 
was accordingly denied.  He was also advised that, since his 
appeal was under active Board consideration, his September 
13, 2000, motion that his case be advanced on the docket was 
moot.

After a review of the veteran's claims file, the Board finds 
that additional development of the evidence is necessary.  In 
particular, it appears that the veteran was hospitalized on 
at least on occasion subsequent to October 1997.  It also 
appears that, pursuant to his VA hospitalization in September 
1997 and October 1997, he resided at a homeless veterans' 
domiciliary, with followup VA treatment.  

The Board also finds that reports of more contemporaneous VA 
examinations would be helpful.  It is specifically noted, 
with regard to the veteran's service-connected PTSD and 
lumbosacral strain, that impairment resulting from 
nonservice-connected psychiatric and lumbar spine 
disabilities should be identified and distinguished, if 
possible, when ascertaining the severity of his service-
connected disorders.

In view of the foregoing, this case is REMANDED for the 
following:

1.  The RO should obtain summaries of all 
VA hospitalization accorded the veteran 
subsequent to October 1997, to include 
but not necessarily limited to reports of 
May 2000 hospitalization at the Tuskegee, 
Alabama, VA Medical Center (VAMC).  The 
RO's request should be made of the 
Montgomery VAMC, the Tuskegee VAMC, and 
any other VA medical facility at which he 
might reasonably have sought medical 
treatment.

2.  The RO should obtain all clinical 
records and progress notes compiled 
pursuant to residence by the veteran at a 
VA homeless veterans' domiciliary, to 
include but not necessarily limited to 
domiciliary stays in September 1997 and 
October 1997 following hospitalization at 
the Montgomery VAMC.

3.  The RO should obtain all other 
clinical records compiled by VA in 
accordance with treatment furnished the 
veteran subsequent to September 1997, to 
include but not necessarily limited to 
any and all such records prepared in 
conjunction with inpatient and outpatient 
followup treatment accorded him 
subsequent to VA hospitalization in 
September 1997, October 1997, and May 
2000.

4.  Following association of all records 
identified above with the veteran's 
claims folder, he should be accorded 
special VA orthopedic and mental status 
examinations in order to determine the 
severity of his service-connected 
lumbosacral strain and PTSD, 
respectively.  In particular:

	a.  Examination of the veteran's 
service-connected lumbosacral strain 
should identify all impairment resulting 
therefrom, to include range of motion as 
measured in degrees.  Such examination 
should also identify and discuss all 
functional impairment caused by service-
connected lumbosacral strain, as 
manifested by less movement than normal; 
more movement than normal; weakened 
movement; excess fatigability; 
incoordination and impaired ability to 
execute skilled movements; pain on 
movement, swelling, or atrophy of disuse; 
instability of station; disturbance with 
locomotion; and interference with 
sitting, standing and weight bearing.  
The examining orthopedist should identify 
lumbar spine symptomatology that is 
attributable to the veteran's service-
connected lumbosacral strain, as opposed 
to his nonservice-connected L5/S1 
degenerative disc disease.  If it is not 
possible to distinguish between the signs 
and symptoms of these two disabilities, 
the examiner should so state.  The 
veteran's claims folder should be 
furnished to the examining orthopedist, 
for review and referral, before his or 
her examination of the veteran.  The 
examiner should indicate on the 
examination report that review of the 
veteran's file was accomplished prior to 
the examination.

	b.  Examination of the veteran's 
service-connected PTSD should also 
identify all impairment resulting 
therefrom.  The examiner should be 
specifically requested to review the 
veteran's records and indicate whether it 
is possible to distinguish the veteran's 
PTSD symptomatology from all psychiatric 
symptoms attributable to his substance 
abuse and, if possible, to describe the 
veteran's PTSD symptomatology in as much 
detail as possible, to include but not 
limited to the effect of his PTSD on his 
employability.  The veteran's claims 
folder should be furnished to the 
examining psychiatrist, for review and 
referral, before his or her examination 
of the veteran.  The examiner should 
indicate on the examination report that 
review of the veteran's file was 
accomplished prior to the examination.

With regard to both examinations, all 
findings, and the reasons therefor, 
should be set forth in a clear, logical, 
and legible manner on the examination 
reports.  In addition, all tests 
indicated should be undertaken at the 
time of the examinations.

5.  The veteran should be requested to 
furnish a current VA Income-Net Worth and 
Employment Statement, reflecting his 
educational, background, vocational 
background, employment history, and 
recent attempts to obtain employment.

6.  Following completion of the above 
actions, the RO should review the 
veteran's claims, and determine whether 
increased disability ratings for PTSD and 
lumbosacral strain, and TDIU 
compensation, can now be granted.  If the 
decision remains in any manner adverse to 
the veteran, he and his representative 
should be furnished with a supplemental 
statement of the case, and a reasonable 
period of time within which to respond 
thereto.  The case should then be 
returned to the Board for further review, 
as warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  He is also advised that failure to report for a 
scheduled VA examination without demonstrated good cause may 
result in adverse action with regard to his claims, to 
include the possible denial thereof; see 38 C.F.R. § 3.655 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 2000) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.


The veteran need take no action until he is so informed.  The 
purpose of this REMAND is to obtain additional evidence.  No 
inferences as to the ultimate disposition of his claims 
should be made.



		
	J. SHERMAN ROBERTS
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



